Citation Nr: 0518666	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  98-10 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as secondary to a service connected 
cervical spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action by the RO 
that granted service connection and an initial rating of 10 
percent for a cervical spine disorder.  The RO also denied 
secondary service connection for a psychiatric disorder.  In 
December 1998 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a decision of November 2002 the Board denied an initial 
evaluation in excess of 10 percent for a cervical spine 
disability and sought further development regarding the issue 
of secondary service connection for a psychiatric disorder. 
In May 2003 and in October 2003 the Board remanded this case 
to the RO.  It is now again before the Board for appellate 
consideration  


FINDING OF FACT

The veteran's psychiatric disability is unrelated to a 
disease or injury in service, or to any service connected 
disability.


CONCLUSION OF LAW

The veteran's psychiatric disability was not incurred in 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R.§ 3.307, 3.309, 
3.310(a) (2004)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in June 2004, the Appeals Management Center 
(AMC) informed the veteran of the evidence needed to 
substantiate his current claim, and of who was responsible 
for obtaining what evidence. The letter specifically told him 
that if he had any evidence or information that supported the 
claim, he should send it to the AMC.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the appellant in May 
2004 after to the rating action currently being appealed.  
However, the Court's remedy In Pelegrini was remand so that 
the notice could be provided.  Id., at 120, 122-4.  The Court 
went on to say, however, that "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision."  Id., 
at 120.  

The Court has recently reiterated its holding in Pelegrini, 
and added that delayed notice is generally not prejudicial to 
a claimant.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).  The veteran received the Pelegrini 
and Mayfield remedy when the Board remanded the claim, and he 
was provided the May 2004 notice letter.

Moreover, it does not appear from a review of the record that 
any relevant evidence is available, but not yet associated 
with the claims folder.  In accordance with the VCAA, the 
veteran was afforded a psychiatric examination.  38 U.S.C.A. 
§ 5103A(b)-(d).

I.	Factual Basis   

On the veteran's November 1961 examination prior to service 
entrance no pertinent abnormalities were reported.  Review of 
the service medical records disclosed no complaints, 
findings, or diagnosis indicative of a psychiatric disorder.  
On his July 1965 examination prior to service discharge the 
veteran was evaluated as psychiatrically normal.  

The veteran was hospitalized at a VA Medical facility in June 
1993 after he began to become agitated, delusional, and 
paranoid.  His wife said that his symptoms began about two or 
three months prior to admission, but he had had two such 
episodes in the past when she was not with him. In the 
current instance he had had two bouts of the flu and an 
injury to his neck.  Reference was made to a chiropractor who 
had told the veteran that he had two damaged vertebrae that 
possibly cut off his air supply.  The discharge diagnoses on 
Axis I included paranoid schizophrenia and rule out organic 
delusional disorder.  VA clinical records reflect 
considerable subsequent outpatient treatment and several 
hospital admissions for psychiatric symptoms, generally 
diagnosed as bipolar disorder.  

During a VA psychiatric examination in October 1997, the 
veteran denied any psychiatric symptomatology before or 
during service.  He said that he began to experience feelings 
of being watched in 1969 after he became aware of drug 
activity in his neighborhood.  He also said that these 
sensations gradually diminished but recurred after he re-
injured his neck in 1993.  After evaluation the diagnosis on 
Axis I was bipolar disorder, hypermanic with psychotic 
features.   

The veteran testified at a hearing before a hearing officer 
at the RO in December 1998, that he experienced a re-injury 
of a service incurred neck disability in 1993 and thereafter 
began to develop psychiatric symptomatology.  He reported 
beginning VA treatment for psychiatric symptoms in 1993, 
shortly after his neck injury.  

After a VA psychiatric examination in May 1999 the diagnosis 
on axis I was schizoaffective disorder, bipolar type, in 
partial remission.  The examiner noted that the veteran 
believed that his psychiatric disorder was related to his 
service connected cervical spine disability.  The examiner 
commented that this was not supported by traditional 
psychiatry.  He said that there was insufficient evidence to 
support a claim for service connection based on psychiatric 
considerations.  

Following a VA psychiatric examination in March 2003 the 
diagnosis was schizoaffective disorder.  In an April 2003 
addendum to this examination the examiner opined that it was 
not at least as likely as not that the veteran's 
schizoaffective disorder was proximately due to his cervical 
spine disability or that it was worsened by his cervical 
spine disability.  


II.	Legal Analysis  

Service connection will be granted for a disability that is a 
result of disease or injury during active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability first diagnosed after service when all the 
evidence, including that pertinent to service, indicates that 
it had its onset during service.  38 C.F.R. § 3.303(d) 
(2004). 

Service connection will be presumed for a psychosis that 
becomes manifest to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2004).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a) (2004).

The Court has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

There is no evidence of a psychiatric disorder during service 
or of a psychosis within one year following the veteran's 
discharge from service in July 1965.  No psychiatric symptoms 
have been reported prior to 1969.  Service connection for the 
veteran's psychiatric disorder or a direct or presumptive 
basis is therefore not warranted, nor is it contended 
otherwise.  

The veteran and his representative have contended that his 
psychiatric disorder is related to his service connected 
cervical spine disability.  It is noted that the clinical 
records indicate that the veteran developed psychiatric 
symptoms following a re-injury to his cervical spine in 1993.  
However, the record also shows that the veteran reported 
similar psychiatric episodes prior to his 1993 neck injury.  

More significantly, the clinical record contains no competent 
medical evidence that the veteran's cervical spine disability 
either caused or aggravated his psychiatric disorder, and the 
competent medical opinions are actually against such a 
connection.  VA examiners specifically ruled out any 
relationship between the cervical spine disability and the 
veteran's psychiatric disorder following the May 1999 and 
March 2003 examinations.

As a layperson, the veteran does not possess the requisite 
medical expertise to render a competent opinion that his neck 
disability caused or aggravated his psychiatric disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Since there is no competent evidence of a relationship 
between the veteran's psychiatric disorder and a service 
connected disability, the weight of the evidence is against 
the claim and it must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cervical spine 
disability, claimed as secondary to a service connected 
cervical spine disorder, is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


